Wilson, Ch. J.,
dissenting — The complaint in this action is as follows: “The plaintiffs above-named complain of the above-named defendant, and say that they are co-partners in business, under the firm name and style of Hayward, Cartledge & Honoré ; ‘that on or about the 26th day of January, A.D. 1867, the above-named defendant, by the name of C. L. Grant, duly executed his promissory note, in the words and figures following, to wit:
£ $525.90 St. Paul, January 26, 1867.
Thirty days after date I promise to pay to the order of Hayward, Cartledge & Honoré, five hundred twenty-five 90-100 dollars, value received. C. L. Grant,’ and then and there delivered said note to said plaintiffs, who became and are now the lawful owners and holders of the samé, no part of which has been paid, although often demanded, whereupon said jdaintiffs demand judgment,” &c.
The answer is as follows : “ The answer of the defendant *171to the complaint of the plaintiffs herein shows said Court, and states, that as to- that portion of said complaint, alleging that said plaintiffs are co-partners in business, under the firm name and style of Hayward, Cartledge & Honoré, defendant has no knowledge or information sufficient to form a belief of the truth of said allegation, and he therefore denies the same, and alleges that at no time since the 20th day of-January, A.D., 1867, has there been within this State any such copartnership or firm known to this defendant. Defendant admits that on or about the time stated in said complaint he signed a note similar to the note described in the complaint, but he denies that he delivered the note described in said complaint, or any note, to the said plaintiffs, and alleges that the same was delivered to "W. J. Butler at St. Paul, in said county, at the time of its date, and as to whether said plaintiffs are the owners of said note, or the holders thereof, this defendant has no knowledge or information sufficient to form a belief, and he therefore denies that they are the lawful owners or holders of the same. And upon informaiion and belief defendant alleges that the said Charles Hayward, James J. Cartledge and Prank L. Honoré are each residents of the State of Illinois, living and residing at Chicago in said State, and had not at the time of the commencement of this action, and have not now the possession of said note; that said note at the time said action was commenced, and before that time, was in the hands and possession of the Pirst National Bank at St. Paul, in said county of Bamsey ; wherefore defendant demands judgment for his costs.” '
Prom the copy of the answer 'served on the plaintiffs, it .does not appear that the original was verified. The plaintiffs made a motion to “ strike‘out the answer, and for judgment,' on the ground that the answer is not verified, and is sham and frivolous, and does not conform to the statute.” The motion *172was granted, and judgment entered in favor of the jffaintiffs, from which the defendant appeals. The correctness of the order for judgment., is the sole question in the case. Our statute provides that “ sham answers, or. defences may be stricken out, or judgment rendered, notwithstanding the same, on motion, as for want of an answer,” and also that “ If irrelevant or redundant matter is inserted, in a pleading, it may be stricken out on motion, and when a pleading is double, or does not conform to the statute, or when the allegations of a pleading are so indefinite or uncertain that the precise nature of the charge or defense is not apparent, the Court may strike it out on motion, or. require it to be amended.” Certain portions of this answer are irrelevant and redundant. Whether there has been such a firm in the State since January, 1867, as Hayward, Cartledge & Honoré, or whether the defendant, at any time signed a note .similar to that described in the complaint, is immaterial, irrelevant and redundant, and would, on motion, be stricken out, but this 'does not make bad the whole pleading. Where a. portion of a pleading is bad, and a portion good, and the bad and good can be separated, the latter portion may stand, though the former is stricken out. Here the irrelevant and redundant matter being disregarded, there remain certain specific denials which' constitute a defense, unless they may be stricken out as false, or sham. There is a denial of the allegation of partnership, (which allegation is, perhaps, not material in this case,) of the 'delivery to the plaintiffs of the note sued upon, and of the ownership of the note by the plaintiffs.
The facts in the case not controverted, are, that the defendant executed his promissory note in the words and figures set out in the complaint, and that no part thereof has been paid. The defendant denies the delivery of said note to the plaintiffs, but admits that it was delivered to W. J. Butler, at *173St. Paul, át the time of its date. It seems clear that the admitted facts do not constitute a cause of action, and a court can only give judgment on the pleadings, when the facts, not properly controverted, warrant such relief. Perhaps, if it was admitted that the plaintiffs are the payees mentioned in the note, it might be presumed that the delivery was made to Butler for them, and as their agent; or if it was admitted that the note was delivered to them, it might be presumed that they are the payees, but neither fact being admitted, we cannot assume the other to be true. It is true that when it is alleged that A executed his note to B, it may be presumed that the word “ executed ” includes the delivery also, but the language of this complaint — that the defendant executed the note set out, and delivered it to the plaintiffs, shows that the word is here used in a more restricted sense. We have only, therefore, to inquire whether the answer is sham. The essential elements of a sham pleading is its falsity, and it must be admitted that there are ear-marks of falsity about this answer; indeed I am strongly inclined to the view that it is false and evasive; but the falsity must be obvious, not merely probable, to justify a court in striking out a pleading as sham. Where there is any doubt, it is for a jury to decide upon the truth or falsity of the fact pleaded. Morton et al. vs. Jackson, 2 Minn., 221; People vs. McCumber, 18 N.Y., 315. I think an inspection of the answer does not make manifest the falsity of each denial of a material allegation of the complaint, and I am therefore unable to assent to the conclusion that it should be-stricken out as sham. It is held that neglect to return the answer is a waiver of the imperfection, or want of the verification. Smith vs. Mulliken, 2 Minn., 319.
I think the judgment should be reversed,